IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

CHARLES THOMPSON,                    NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D13-5724

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 12, 2015.

An appeal from the Circuit Court for Bradford County.
David A. Glant, Judge.

Valarie Linnen, Atlantic Beach, and Stephen N.          Bernstein, Gainesville, for
Appellant.

Pamela Jo Bondi, Attorney General, and Michael McDermott, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, C.J., CLARK, and MARSTILLER, JJ., CONCUR.